J-S39004-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

KEVIN MAURICE MCCALLUM,

                            Appellant                 No. 675 WDA 2016


             Appeal from the PCRA Order Entered January 13, 2016
               In the Court of Common Pleas of Allegheny County
              Criminal Division at No(s): CP-02-CR-0006938-2012


BEFORE: BENDER, P.J.E., BOWES, J., and STRASSBURGER, J.*

MEMORANDUM BY BENDER, P.J.E.:                          FILED JULY 06, 2017

        Appellant, Kevin Maurice McCallum, appeals from the post-conviction

court’s January 13, 2016 order that denied in part, and granted in part, his

petition filed under the Post Conviction Relief Act (PCRA), 42 Pa.C.S. § 9541-

9546. Additionally, Appellant’s counsel, Alan R. Patterson III, Esq., has filed

a petition to withdraw from representing Appellant, along with an Anders1
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
  See Anders v. California, 386 U.S. 738 (1967). While a ‘no-merit’ letter
under Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988), and
Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc), is
the appropriate filing when counsel seeks to withdraw on appeal from the
denial of PCRA relief, we will accept Attorney Patterson’s Anders brief in lieu
of a Turner/Finley no-merit letter. See Commonwealth v. Widgins, 29
A.3d 816, 817 n.2 (Pa. Super. 2011) (“Because an Anders brief provides
greater protection to a defendant, this Court may accept an Anders brief in
lieu of a Turner/Finley letter.”) (citation omitted).
J-S39004-17



brief.     After careful review, we affirm the PCRA court’s order denying

Appellant’s petition, and grant counsel’s petition to withdraw.         However,

because we sua sponte conclude that Appellant’s sentence for simple assault

is illegal, we vacate his judgment of sentence only for that offense.

         On February 25, 2013, Appellant entered an open guilty plea to

aggravated assault, simple assault, possessing an instrument of crime (PIC),

and recklessly endangering another person (REAP). At the plea proceeding,

the Commonwealth summarized the factual basis for Appellant’s plea as

follows:

               Had this case proceeded to trial, the Commonwealth would
         have called Harmar Township police officer Brian Swetof, … as
         well as Lauren [Bureau] and two staff members of the Harmar
         Village Care Facility.
               They would testify on direct examination as follows: That
         on April 24, 2012, Officer Swetof responded to the Harmar
         Village Care Facility and interviewed an individual by the name of
         Lauren Bureau. She had indicated to him that she was on a
         break on the outside patio section of the care facility, and she
         observed an individual approaching her holding a baseball bat.
              As that individual got closer, she noticed it was …
         [Appellant] who[m] she had had an intimate relationship with in
         the past. [Appellant] had a mask partially covering his face;
         however, she was able to clearly visualize that it was, in fact,
         him. He struck her repeatedly with the bat injuring her face,
         arms and legs and actually fracturing her kneecap as well as her
         arm.
               On further investigation, the police would testify that they
         learned that an individual by the name of Bobbie Jo
         Schreckengost (phonetic) had notified the defendant of the
         victim's work schedule. In this case, Ms. Schreckengost is a co-
         worker who also had some tensions with Ms. Bureau.

N.T. Guilty Plea, 2/25/13, at 7-8.


                                       -2-
J-S39004-17



      On May 7, 2013, the court sentenced Appellant to a term of 6 to 12

years’ incarceration, followed by 20 years’ probation, for his aggravated

assault conviction. The court also imposed concurrent terms of 1 to 2 years’

incarceration for each of Appellant’s remaining offenses, i.e., simple assault

PIC, and REAP.      Appellant filed timely post-sentence motions, including a

motion to withdraw his guilty plea, which apparently were never ruled on by

the court, nor did the clerk of courts enter an order deeming them denied by

operation of law.    See Pa.R.Crim.P. 720(B)(3)(a), (c).    Appellant did not

thereafter file a direct appeal.

      Instead, in January of 2014, Appellant filed a timely, pro se PCRA

petition.   Ryan Tutera, Esq., was appointed to represent Appellant, and

Attorney Tutera filed an amended petition, and a “Supplemental Petition to

Amended PCRA Petition,” on Appellant’s behalf in the ensuing year. In those

petitions, Attorney Tutera raised claims of ineffective assistance of trial

counsel (IAC), and also challenged the legality of Appellant’s 20-year term of

probation for his aggravated assault conviction. Finally, on May 6 and 7 of

2015, the court conducted an evidentiary hearing and, on January 13, 2016,

the PCRA court entered an order denying in part, and granting in part,

Appellant’s petition.   Specifically, the court denied Appellant’s IAC claims,

but granted his sentencing claim and scheduled a resentencing hearing. On

March 17, 2016, Appellant was resentenced to the same terms of

incarceration stated, supra, and to a probationary term of 8 years, rather

than 20. See N.T. Resentencing Hearing, 3/17/16, at 3.

                                     -3-
J-S39004-17



      Attorney Tutera thereafter filed a timely notice of appeal on Appellant’s

behalf, stating that Appellant was appealing “from the order entered in the

above-captioned matter on the 17th day of March, 2016.” Notice of Appeal,

4/18/16.   Attorney Tutera then filed a petition to withdraw as Appellant’s

counsel, which was granted on April 20, 2016.      That same day, the court

issued an order appointing Attorney Patterson to represent Appellant, and

directing counsel to file a Pa.R.A.P. 1925(b) concise statement of errors

complained of on appeal.     On May 10, 2016, Attorney Patterson filed an

“Amended Notice of Appeal” with this Court, which purportedly corrected

unspecified “filing deficiencies” in Attorney Tutera’s notice of appeal.

Notably, in Attorney Patterson’s notice of appeal, he again stated that

Appellant was appealing from the “[j]udgment of [s]entence … dated March

17, 2016….” Amended Notice of Appeal, 5/10/16. Additionally, after being

granted extensions of time to file his concise statement, Attorney Patterson

filed that statement on June 30, 2016.      Therein, counsel preserved three

issues for our review:

      a. The PCRA Court erred or abused its discretion in failing to
      grant [Appellant] relief in the form of a resentencing or a new
      trial based on a properly pled, preserved and supported IAC
      claim involving trial counsel's failure to either communicate a
      plea agreement of 4 to 8 years, a sentence below the mitigated
      range of the sentencing guidelines, or properly counsel
      [Appellant] to accept this agreement instead of having
      [Appellant] plea[d] generally knowing [Appellant’s] prior record
      and guideline sentences to which [Appellant] was exposed, said
      representation being prejudicial to [Appellant] entitling him to
      relief; and,



                                     -4-
J-S39004-17


       b. The PCRA [c]ourt erred or abused its discretion in failing to
       grant [Appellant] relief based on a properly pled, preserved and
       supported IAC claim involving trial counsel's failure to obtain the
       trial file from prior counsel, [public defender] Stacey Steiner,
       failing to properly investigate and prepare for representation of
       [Appellant] considering the serious nature of the charges and
       [Appellant’s] prior criminal history before allowing him to plea[d]
       generally, including failing to interview available alibi witnesses,
       said representation being prejudicial to [Appellant] entitling him
       to relief; and,

       c. The PCRA Court erred or abused its discretion in failing to
       grant [Appellant] relief based on a properly pled, preserved and
       supported IAC claim involving trial counsel's failure to
       investigate and advise [Appellant] regarding calling character
       witnesses at sentencing, said representation being prejudicial to
       [Appellant] entitling him to relief[.]

Pa.R.A.P. 1925(b) Statement, 6/30/16, at 1-2 (unnumbered).

       Thereafter, Attorney Patterson filed with this Court a petition to

withdraw and an Anders brief, which we will consider as his ‘no-merit’ letter

under Turner/Finley.           In Turner, our Supreme Court “set forth the

appropriate procedures for the withdrawal of court-appointed counsel in

collateral attacks on criminal convictions[.]” Turner, 544 A.2d at 927. The

traditional requirements for proper withdrawal of PCRA counsel, originally set

forth in Finley, were updated by this Court in Commonwealth v. Friend,

896 A.2d 607 (Pa. Super. 2006), abrogated by Commonwealth v. Pitts,

981 A.2d 875 (Pa. 2009),2 which provides:

____________________________________________


2
  In Pitts, our Supreme Court abrogated Friend “[t]o the extent Friend
stands for the proposition that an appellate court may sua sponte review the
sufficiency of a no-merit letter when the defendant has not raised such
issue.” Pitts, 981 A.2d at 879. In this case, Attorney Patterson filed his
(Footnote Continued Next Page)


                                           -5-
J-S39004-17


      1) As part of an application to withdraw as counsel, PCRA
      counsel must attach to the application a “no-merit” letter[;]

      2) PCRA counsel must, in the “no-merit” letter, list each claim
      the petitioner wishes to have reviewed, and detail the nature
      and extent of counsel's review of the merits of each of those
      claims[;]

      3) PCRA counsel must set forth in the “no-merit” letter an
      explanation of why the petitioner's issues are meritless[;]

      4) PCRA counsel must contemporaneously forward to the
      petitioner a copy of the application to withdraw, which must
      include (i) a copy of both the “no-merit” letter, and (ii) a
      statement advising the PCRA petitioner that, in the event the
      trial court grants the application of counsel to withdraw, the
      petitioner has the right to proceed pro se, or with the assistance
      of privately retained counsel;

      5) the court must conduct its own independent review of the
      record in the light of the PCRA petition and the issues set forth
      therein, as well as of the contents of the petition of PCRA
      counsel to withdraw; and

      6) the court must agree with counsel that the petition is
      meritless.

Friend, 896 A.2d at 615 (footnote omitted).

      Here, Attorney Patterson has provided this Court with a no-merit letter

that sets forth the issues Appellant wishes to have reviewed, and he

indicates the nature and extent of his review of those claims.       He also

explains why Appellant’s issues are meritless. Attorney Patterson states that

he has supplied Appellant with a copy of his no-merit letter, and he has

provided this Court with a copy of a letter directed to Appellant in which he

                       _______________________
(Footnote Continued)

petition to withdraw and no-merit letter with this Court and, thus, our
Supreme Court’s holding in Pitts is inapplicable.



                                            -6-
J-S39004-17



informs Appellant of his right to proceed pro se.3               Accordingly, Attorney

Patterson has satisfied the first four requirements for withdrawal under

Turner/Finley, and we will conduct our own independent assessment of the

record to determine if the issues Appellant seeks to raise on appeal are

meritless.

       Preliminarily, however, we must sua sponte address the timeliness of

Appellant’s     appeal,      as    that        issue    implicates   our   jurisdiction.

Commonwealth v. Trinidad, 96 A.3d 1031 (Pa. Super. 2014). Appellant’s

three issues all challenge the PCRA court’s denial of his ineffective assistance

claims.    That ruling was set forth in the court’s January 13, 2016 order

denying in part, and granting in part, Appellant’s PCRA petition. It is clear

that that order was final and appealable.              See Pa.R.Crim.P. 910 (directing

that “[a]n order granting, denying, dismissing, or otherwise finally disposing

____________________________________________


3
  That letter is attached to a reply brief filed by Attorney Patterson in this
case. Initially, Attorney Patterson attached to his petition to withdraw a
letter directed to Appellant in which he attempted to explain to Appellant his
right to proceed pro se. However, in the Commonwealth’s brief to this
Court, it expressed uncertainty as to whether Attorney Patterson’s letter was
adequate in that regard. Accordingly, Attorney Patterson filed a reply brief
and attached thereto a new letter directed to Appellant, in which he clearly
states that Appellant has “[t]he right to retain new counsel to represent
[him] moving forward or the right to proceed pro se, or to represent
[himself] moving forward.” See Counsel’s Reply Brief at Appendix “B.”
Additionally, Attorney Patterson informs Appellant that he has “the right,
either through new counsel or by [himself], to raise or bring to the Superior
Court’s attention, any points that [he] believe[s] the Superior Court should
consider beyond what was raised in the [no-merit letter] filed on November
28, 2016.” Id.



                                           -7-
J-S39004-17



of a petition for post-conviction collateral relief shall constitute a final order

for purposes of appeal”); see also Commonwealth v. Gaines, 127 A.3d
15, 17 (Pa. Super. 2015) (en banc) (holding PCRA court's order, which

granted defendant's sentencing claim and denied all other claims, was final

appealable order; time to file appeal began to run on date of that order,

rather than on date of resentencing). However, Appellant’s notice of appeal

was not filed until April 18, 2016, making it patently untimely.             See

Pa.R.A.P. 903(a) (directing that a notice of appeal must be filed within 30

days after the entry of the order from which the appeal is taken).

      Nevertheless, we decline to quash Appellant’s appeal.                While,

generally, “an appellate court cannot extend the time for filing an appeal[,]”

this Court has held that “this general rule does not affect the power of the

courts to grant relief in the case of fraud or breakdown in the processes of

the court.” Commonwealth v. Patterson, 940 A.2d 493, 498 (Pa. Super.

2007). In this case, there was a breakdown in the processes of the court, as

the court did not adhere to Pa.R.Crim.P. 908, which states, in pertinent part:

      (E) If the judge disposes of the case in open court in the
      presence of the defendant at the conclusion of the hearing, the
      judge shall advise the defendant on the record of the right to
      appeal from the final order disposing of the petition and of the
      time within which the appeal must be taken. If the case is taken
      under advisement, or when the defendant is not present in open
      court, the judge, by certified mail, return receipt
      requested, shall advise the defendant of the right to
      appeal from the final order disposing of the petition and
      of the time limits within which the appeal must be filed.




                                      -8-
J-S39004-17



Pa.R.Crim.P. 908(E) (emphasis added).            At the conclusion of the PCRA

hearing in the present case, the court took the matter under advisement.

When it subsequently issued the January 13, 2016 order granting in part,

and denying in part, Appellant’s petition, the court did not inform Appellant

of his right to appeal and the time limits within which to do so. In light of

this breakdown in the court’s processes, we will not quash Appellant’s appeal

based on its facial untimeliness.4         See Commonwealth v. Meehan, 628
A.2d 1151 (Pa. Super. 1993) (excusing untimeliness of an appeal from the

denial of a PCRA petition, where the court failed to advise the petitioner of

his right to appeal pursuant to Rule 908(E)).

       We now move on to assessing whether Attorney Patterson is correct

that Appellant’s three IAC claims are meritless.           First, “[t]his Court’s

standard of review from the grant or denial of post-conviction relief is limited

to examining whether the lower court’s determination is supported by the

evidence of record and whether it is free of legal error.” Commonwealth v.

Morales, 701 A.2d 516, 520 (Pa. 1997) (citing Commonwealth v.

Travaglia, 661 A.2d 352, 356 n.4 (Pa. 1995)). Where, as here, a petitioner
____________________________________________


4
  We also recognize that Appellant’s notice of appeal improperly states that
he is appealing from his March 17, 2016 judgment of sentence, rather than
the court’s January 13, 2016 order denying his IAC claims.              Because
counsel’s apparent confusion regarding the proper procedure for appealing
from the denial of Appellant’s IAC claims arguably stemmed from the PCRA
court’s failure to explain Appellant’s appeal rights, we will overlook counsel’s
misstatement in Appellant’s notice of appeal.




                                           -9-
J-S39004-17



claims that he received ineffective assistance of counsel, our Supreme Court

has directed that the following standards apply:

     [A] PCRA petitioner will be granted relief only when he proves,
     by a preponderance of the evidence, that his conviction or
     sentence resulted from the “[i]neffective assistance of counsel
     which, in the circumstances of the particular case, so
     undermined the truth-determining process that no reliable
     adjudication of guilt or innocence could have taken place.” 42
     Pa.C.S. § 9543(a)(2)(ii). “Counsel is presumed effective, and to
     rebut that presumption, the PCRA petitioner must demonstrate
     that counsel's performance was deficient and that such
     deficiency prejudiced him.” [Commonwealth v.] Colavita, 606
     Pa. [1,] 21, 993 A.2d [874,] 886 [(Pa. 2010)] (citing
     Strickland[ v. Washington, 104 S. Ct. 2053 (1984)]). In
     Pennsylvania, we have refined the Strickland performance and
     prejudice test into a three-part inquiry. See [Commonwealth
     v.] Pierce, [515 Pa. 153, 527 A.2d 973 (Pa. 1987)]. Thus, to
     prove counsel ineffective, the petitioner must show that: (1) his
     underlying claim is of arguable merit; (2) counsel had no
     reasonable basis for his action or inaction; and (3) the petitioner
     suffered actual prejudice as a result. Commonwealth v. Ali,
     608 Pa. 71, 86, 10 A.3d 282, 291 (2010). “If a petitioner fails to
     prove any of these prongs, his claim fails.” Commonwealth v.
     Simpson, [620] Pa. [60, 73], 66 A.3d 253, 260 (2013) (citation
     omitted).      Generally,   counsel's   assistance    is  deemed
     constitutionally effective if he chose a particular course of
     conduct that had some reasonable basis designed to effectuate
     his client's interests. See Ali, supra. Where matters of strategy
     and tactics are concerned, “[a] finding that a chosen strategy
     lacked a reasonable basis is not warranted unless it can be
     concluded that an alternative not chosen offered a potential for
     success substantially greater than the course actually pursued.”
     Colavita, 606 Pa. at 21, 993 A.2d at 887 (quotation and
     quotation marks omitted). To demonstrate prejudice, the
     petitioner must show that “there is a reasonable probability that,
     but for counsel's unprofessional errors, the result of the
     proceedings would have been different.” Commonwealth v.
     King, 618 Pa. 405, 57 A.3d 607, 613 (2012) (quotation,
     quotation marks, and citation omitted). “‘[A] reasonable
     probability is a probability that is sufficient to undermine
     confidence in the outcome of the proceeding.’” Ali, 608 Pa. at


                                   - 10 -
J-S39004-17


      86–87, 10 A.3d at 291 (quoting Commonwealth v. Collins,
      598 Pa. 397, 957 A.2d 237, 244 (2008) (citing Strickland, 466
U.S. at 694, 104 S. Ct. 2052)).

Commonwealth v. Spotz, 84 A.3d 294, 311-12 (Pa. 2014).

      Appellant first contends that his trial counsel, Jeffrey Weinberg, Esq.,

was ineffective for not communicating to Appellant a plea offer of 4 to 8

years’ incarceration. In rejecting this claim, the PCRA court reasoned:

             At the May 7, 2015 [PCRA] hearing, [Attorney] Weinberg
      testified. He recalled there was an offer made and its terms
      were 4 to 8 years. PCRA hearing transcripts, pg. 8 (May 7,
      2015). He also told the [c]ourt that offer was communicated to
      [Appellant] on “several” occasions. [Appellant’s] response to
      that offer was that he should not “suffer that kind of [] penalty
      for [the] crime [that was involved].” [Id. at 9].

             The [c]ourt also heard from [Appellant]. He testified that,
      in his mind, there was a plea agreement and it was for 4 years.

            The collective read of this oral evidence is that there was
      an offer extended by the [Commonwealth] and its terms were 4
      to 8 years in jail. The [c]ourt also finds this offer was discussed
      between [Attorney] Weinberg and [Appellant] and it was
      ultimately rejected by [Appellant].

      …

            The [c]ourt finds the credible evidence shows there was a
      plea offer, it was discussed and then rejected by [Appellant,]
      which resulted in a general plea.

PCRA Court Opinion (PCO), 1/13/16, at 2 (footnote omitted).

      The record supports the PCRA court’s credibility determinations and,

thus, they are binding on this Court. See Commonwealth v. Medina, 92
A.3d 1210, 1214-15 (Pa. Super. 2014). Because the PCRA court concluded

that Attorney Weinberg conveyed the plea offer of 4 to 8 years’ incarceration

to Appellant, and Appellant chose to reject that offer, we see no error in the


                                    - 11 -
J-S39004-17



PCRA court’s decision that Attorney Weinberg did not act ineffectively. Thus,

Appellant’s first IAC claim is meritless.

      Next, Appellant contends that Attorney Weinberg was ineffective for

failing to fully investigate his alibi defense.   By way of background, the

evidence at the PCRA hearing demonstrated that Appellant told his initial

trial counsel, Stacy Steiner, Esq., that he was at Wal-mart at the time of the

crime.   Appellant further informed Attorney Steiner that he had a store

receipt and a potential witness - a Wal-mart cashier, whom Appellant knew

personally - to verify this alibi.    At the PCRA hearing, Attorney Steiner

testified that she “sent an investigator from the [public defender’s] office out

to interview [the witness,]” who “corroborated not only the Wal-Mart receipt

but [she] remembered [Appellant’s] being there that night….”         N.T. PCRA

Hearing, 5/6/15, at 12. Accordingly, Attorney Steiner “filed a notice of alibi

and prepared to go to trial.” Id. at 12.

      Attorney Weinberg then took over as Appellant’s counsel, and he

testified that he “discussed with [Appellant] his perceived alibi.” N.T. PCRA

Hearing, 5/7/15, at 4.     Attorney Weinberg obtained the Wal-Mart receipt

from Appellant, and conducted an investigation. Id. at 4, 6. Specifically,

counsel asked the Wal-Mart store if it had video surveillance from the

evening of the crime, but the store said that the video had been “taped

over….” Id. at 7. Attorney Weinberg then “retraced the steps from the Wal-

Mart to the … location” of the crime.          Id.    His traveling the route

demonstrated that Appellant could have been at the Wal-Mart at the time he

                                      - 12 -
J-S39004-17



claimed, yet still have made it to the scene of the crime at the approximate

time of the attack on the victim.      Id. at 20.      In other words, Attorney

Weinberg concluded that Appellant’s “alibi was absurd[,]” id. at 7, and that

if Appellant went to trial and put forth that defense, he “would have been

laughed out of court[,]” id. at 21. Attorney Weinberg advised Appellant of

his opinion in this regard, but also told Appellant that if he wanted to

proceed to trial, they would go to trial. Id. at 21.

      Based on this testimony, the PCRA court concluded that “[Attorney]

Weinberg’s efforts regarding the alibi falls within the reasonable conduct a

lawyer should [do] … when representing a client who advances a possible

alibi defense.”   PCO at 2.   We see no error or abuse of discretion in the

court’s conclusion, namely because our review of the record reveals that

Appellant did not present any evidence regarding what more Attorney

Patterson should, or could, have done. He also did not present any evidence

that had counsel done more, it would have proven that his alibi defense was

viable, and changed the outcome of the proceedings. Therefore, Appellant’s

second IAC claim fails both the reasonable basis and prejudice prongs of the

test for proving ineffectiveness.

      Finally, Appellant claims that Attorney Weinberg acted ineffectively by

not discussing, and/or calling to the stand, character witnesses to testify at

Appellant’s sentencing proceeding.       In the PCRA court’s Rule 1925(a)

opinion, it addresses this IAC claim, stating:




                                     - 13 -
J-S39004-17


      [Appellant’s] original pro se PCRA [petition] was filed on
      February 1, 2014. The phrase “character witnesses” was not
      ever mentioned. His counseled amended petition was filed 7
      months later and advanced a position that his trial lawyer failed
      to communicate with him about character witnesses offer[ed as]
      evidence at a sentencing hearing. On May 7, 2015, the [c]ourt
      heard from [Appellant’s] trial lawyer, [Attorney] Weinberg. The
      direct[-]examination did not make a single reference to
      character witnesses at sentencing. Given the limitation of topics
      explored on direct[-examination], the cross-examination of
      Attorney Weinberg did not broach this topic. Similarly, further
      questioning also did not reference this topic.       The [c]ourt
      concludes this issue was abandoned by [Appellant].

PCRA Court Opinion, 7/19/16, at 3 (citations to the record omitted).

      Our review of the record confirms that Appellant - who was then

represented by Attorney Tutura - presented no evidence at the PCRA hearing

to support his claim that Attorney Weinberg ineffectively failed to discuss

with Appellant, or call to the stand, character witnesses at Appellant’s

sentencing hearing.     Thus, Appellant’s third ineffectiveness claim is

meritless.

      In sum, we agree with Attorney Patterson that Appellant’s IAC claims

are meritless.   However, we must next examine a pro se response to

counsel’s petition to withdraw that Appellant has filed with this Court.

Therein, Appellant reiterates arguments regarding Attorney Weinberg’s

purported ineffectiveness for the three reasons discussed and rejected,

supra. He also adds a claim that Attorney Weinberg was ineffective for not

“ensur[ing] that [Appellant] was off all psychedelic drugs that would impair

his decision making process” before allowing Appellant to plead guilty.

Appellant’s Pro Se Response, 3/20/17, at 2. Appellant provides no further


                                   - 14 -
J-S39004-17



discussion of this allegation of ineffectiveness, and there was no evidence

presented at the PCRA hearing regarding such a claim. Thus, it is meritless.

       Additionally, to the extent that Appellant seemingly challenges

Attorney Patterson’s representation, his non-specific claim that counsel has

“become an advocate for the Commonwealth” is unconvincing.           Further,

while Appellant challenges Attorney Patterson’s conclusion that his IAC

claims are meritless, for the reasons stated infra, we disagree.     In sum,

none of the undeveloped claims that Appellant asserts in his pro se response

to Attorney Patterson’s petition to withdraw convinces us that his trial

counsel - or Attorney Patterson - acted ineffectively.

       Finally, we are compelled to sua sponte address whether Appellant’s

concurrent sentence for simple assault is illegal, as it should have merged

with his aggravated assault offense for sentencing purposes.5 It is clear that

“[n]o crimes shall merge for sentencing purposes unless the crimes arise

from a single criminal act and all of the statutory elements of one offense

are included in the statutory elements of the other offense. Where crimes

merge for sentencing purposes, the court may sentence the defendant only

on the higher graded offense.” 42 Pa.C.S. § 9765. Here, both Appellant’s
____________________________________________


5
  “A claim that crimes should have merged for sentencing purposes raises a
challenge to the legality of the sentence.” Commonwealth v. Quintua, 56
A.3d 299, 400 (Pa. Super. 2012). Challenges to “[a]n illegal sentence can
never be waived and may be reviewed sua sponte by this Court.”
Commonwealth v. Archer, 722 A.2d 203, 209 (Pa. Super. 1998) (en
banc).



                                          - 15 -
J-S39004-17



assault convictions arose from a single criminal act, i.e., his beating the

victim with a baseball bat, and all of the statutory elements of simple assault

are included in the statutory elements of aggravated assault.           See 18

Pa.C.S. §§ 2701, 2702.          Accordingly, the court did not have authority to

impose separate - albeit concurrent - sentences for aggravated assault and

simple assault. Thus, we must vacate Appellant’s simple assault sentence.6

       Order affirmed.      Judgment of sentence vacated in part.    Petition to

withdraw granted. Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/6/2017




____________________________________________


6
  Because the court imposed that sentence to run concurrently with
Appellant’s aggravated assault conviction, our disposition does not upset the
court’s overall sentencing scheme, and we need not remand for
resentencing.



                                          - 16 -
J-S39004-17




              - 17 -